     Case 2:19-cv-01445-TLN-KJN Document 36 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINQUE MERRIMAN,                                No. 2: 19-cv-1445 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    M. LOWRY, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ June 18, 2020 motion to modify the

19   scheduling order. (ECF No. 35.) For the reasons stated herein, defendants’ motion is granted in

20   part and denied in part.

21          The discovery cut-off date is June 21, 2020. (ECF No. 28.) The dispositive motion cut-

22   off date is August 7, 2020. (ECF No. 25.)

23          In the pending motion, defendants request a ninety-days extension of the discovery and

24   dispositive motion deadlines. The grounds of this request are that, due to the COVID-19

25   outbreak, the California Department of Corrections and Rehabilitation (“CDCR”) has directed

26   defense counsel to postpone inmate depositions until after August 2020. Defendants require

27   additional time to schedule and take plaintiff’s deposition, and to incorporate that deposition

28   testimony into a dispositive motion.
                                                       1
     Case 2:19-cv-01445-TLN-KJN Document 36 Filed 06/23/20 Page 2 of 2

 1          The court will modify dates set forth in a scheduling order only upon a showing of good

 2   cause by the moving party. Fed. R. Civ. P. 16(b); Johnson v. Mammoth Recreations, Inc., 975

 3   F.2d 604, 608 (9th Cir. 1992). Defendants have shown good cause to extend the discovery

 4   deadline so that they may conduct plaintiff’s deposition. However, defendants have not shown

 5   good cause to extend the discovery deadline as to other discovery. For this reason, the discovery

 6   deadline is extended only so that defendants may take plaintiff’s deposition.1

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. Defendants’ motion to modify the scheduling order (ECF No. 35) is granted in part

 9              and denied in part;

10          2. Defendants may conduct plaintiff’s deposition on or before September 19, 2020;

11              defendants’ motion to extend the discovery cut-off date as to other discovery is

12              denied;

13          3. The dispositive motion deadline is extended to December 5, 2020.

14   Dated: June 23, 2020

15

16

17
     Merr1445.mod
18

19

20
21

22

23

24

25

26   1
        On June 9, 2020, the undersigned granted plaintiff twenty-one days to serve defendants with
27   his response to the request for production of documents. (ECF No. 33.) Defendants may request
     an extension of time to file a motion to compel regarding plaintiff’s response to the request for
28   production of documents, if appropriate.
                                                       2
